Citation Nr: 1740372	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-23 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss disability, rated 0 percent from October 20, 2009, to March 25, 2014, and 20 percent as of March 26, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In March 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of that hearing is of record.

The Board remanded the matter in August 2016 to obtain audiogram results from VA examinations in 2009, 2010, and 2011.


REMAND

Although further delay is regrettable, the issue of entitlement to an increased rating for bilateral hearing loss disability must be remanded for further development.

The Veteran, through representation, contends that the service connected hearing loss disability has worsened since the last VA examination, and requires a more recent examination to determine the current level of the disability.

The Veteran underwent a VA examination, with audiogram, in August 2009.  The Veteran's puretone average for the right ear was 30, and the left ear was 42.  The Veteran's speech discrimination for the right ear was 96, and the left was 88.  Those scores were used to determine the Veteran's numeric designation of hearing impairment; which was I for the right ear, and II for the left ear.  Those numeric designations were used to determine the percentage evaluation for hearing impairment; which resulted in a 0 percent rating.  38 C.F.R. § 4.85 (2016).

Audiograms from VA examinations in February 2010 and March 2011 showed worsening in the Veteran's left ear by increases in the numeric designation to III and IV respectively.

The Veteran's most recent audiogram was from March 2014.  The Veteran's puretone average for the right ear was 46, and the left ear was 50.  The Veteran's speech discrimination for the right ear was 66, and the left was 68.  Those scores were used to determine the Veteran's numeric designation of hearing impairment; which was V for the right ear, and V for the left ear.  Those numeric designations were used to determine the percentage evaluation for hearing impairment; which resulted in a 20 percent rating.  38 C.F.R. § 4.85 (2016).

Therefore, the evidence of record shows the Veteran's service-connected hearing loss disability has continued to worsen, and the most recent examination is over three years old.  Therefore, a more current VA examination is warranted to determine the present level of disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to ascertain the current severity of bilateral hearing loss.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary should be performed by the examiner, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should discuss the results and any functional impact caused by the Veteran's bilateral hearing loss on occupational and daily activities. 

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

